UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6232


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEFFREY DENNARD MCNEAIR,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. James A. Beaty, Jr.,
Chief District Judge. (4:96-cr-00070-JAB-1)


Submitted:   April 28, 2011                   Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Dennard McNeair, Appellant Pro Se.      Robert Michael
Hamilton,   Angela  Hewlett Miller,   Assistant United  States
Attorneys, Greensboro, North Carolina; Paul Alexander Weinman,
OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeffrey Dennard McNeair appeals the district court’s

order   denying   his    18   U.S.C.   § 3582(c)   (2006)   motion   for   a

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        United States v. McNeair, No. 4:96-cr-

00070-JAB-1 (M.D.N.C. Jan. 28, 2011).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                       2